DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Burba et al. (Pub. No.: US 2008/0103367 A1), hereinafter Burba, in view of Heitel et al. (Pub. No.: US 2014/0275751 A1), hereinafter Heitel ‘751, and further in view of Savage et al. (Pub. No.: US 2008/0097591 A1), hereinafter Savage.
Regarding claim 1, Burba discloses (figs. 1 and 3) a patient interface device (eye positioner 10) for use in ophthalmic surgery (¶ 0003), comprising:
A rigid body (support ring 32 which consists of a hard and rigid plastic, ¶ 0075) and
A suction ring (flexible sealing ring 34) joined to the lower end of the body (see fig. 4, ¶ 0075), wherein the suction ring includes an annular skirt (outwardly angled side portion 78) made of a soft and flexible thermoplastic elastomer (TPE) material (i.e., suction ring is made of TPE, ¶ 0075) and located at a lower end of the suction ring (see fig. 3, ¶ 0079). 
Burba does not disclose that the TPE material has a texturized surface with a surface roughness between 0.8 µm to 25 µm, and wherein at least an inner surface of the skirt is coated with medication. 
	Heitel ‘751 teaches (Heitel ‘751 Annotated Fig. 5) an analogous skirt (analogous to the lower end of the attachment ring 57; labeled on figure below). Heitel ‘751 further teaches that the skirt can be coated with a collagen-based material (¶ 0031) and the collagen-based material may further include pharmaceutical agents (¶ 0033). Further, Heitel ‘751 teaches that the collagen-based coat serves to attach the skirt to the anterior surface of the eye (¶ 0031) which suggests that the coating is on the inner surface 

    PNG
    media_image1.png
    758
    664
    media_image1.png
    Greyscale

Heitel ‘751 Annotated Fig. 5
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient interface device disclosed by Burba and incorporate the medication coating of the inner surface of the skirt as taught by Heitel ‘751. Doing so would allow the skirt to adhere to the anterior surface of the eye. 
Further, Savage teaches a stent that has a drug coating. The stent further comprises a surface roughness of between 0.8 µm to 25 µm (¶ 0014). 
While the stent taught by Savage is not in the same field of endeavor as the claimed invention, it is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is the need to increase surface area for drug adhesion and one skilled in the drug adhesion art trying to solve 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TEP material disclosed by Burba such that it comprises a surface roughness of between 0.8 µm to 25 µm as taught by Savage. Doing so increases the surface area of the annular skirt which can maximize structural integrity, drug loading capacity, and ability to deliver the drug (Savage, ¶ 0007).
	Regarding claim 2, Burba modified with Heitel ‘751 and Savage teach all of the elements of the current invention as stated above in claim 1 and Heitel ‘751 (Heitel ‘751 Annotated Fig. 5) further teaches that the skirt can be coated with a collagen-based material (¶ 0031) and the collagen-based material may further include pharmaceutical agents (¶ 0033). Further, Heitel ‘751 teaches that the collagen-based coat on the skirt serves to act as an adhesive for areas of the surface of the eye, such as the area beneath the eyelids, to adhere to stationary eyelid speculums (¶ 0025) which suggests that the medication coating is on the outer surface of the skirt. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patient interface device taught by Burba modified with Heitel ‘751 and Savage and incorporate the medication coating of the outer surface of the skirt as taught by Heitel ‘751. Doing so would allow medication to be delivered to the area beneath the eyelids. 
	Regarding claim 4, Burba modified with Heitel ‘751 and Savage teach all of the elements of the current invention as stated above in claim 1 and Heitel ‘751 (Heitel ‘751 Annotated Fig. 5) further teaches the medication includes one or more of: anti-inflammatory medication, antibiotic medication, numbing medication, lubricating medication, and anti-redness medication (¶ 0033).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patient interface device taught by Burba modified with Heitel ‘751 and Savage and incorporate one or more of anti-inflammatory medication, antibiotic medication, 
Regarding claim 11, Burba modified with Heitel ‘751 and Savage teach all of the elements of the current invention as stated above in claim 2. While Burba modified with Heitel ‘751, Mansfield and Savage do not teach that the second medication coated on the outer surface and the medication coated on the inner surface of the skirt are different medications, the outer surface and inner surface can be modified such that the medications are different medications and doing so would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the outer surface contacts the eyelid of the patient and the inner surface contacts the eye of the patient. Thus, the outer surface second medication can be one that aids in treating the eyelid during operation and the inner surface medication can be one that aids in treating the eye during operation.

Claims 5, 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burba, in view of Heitel ‘751, in view of Mansfield (Pub. No.: US 2014/0094759 A1) and further in view of Savage.
Regarding claim 5, Burba discloses (figs. 1 and 3) a method of forming a patient interface device (eye positioner 10) for use in ophthalmic surgery (¶ 0003), comprising:
Forming a rigid body (support ring 32 which consists of a hard and rigid plastic, ¶ 0075) and a suction ring (flexible sealing ring 34) joined to the lower end of the body (see fig. 4, ¶ 0075), wherein the suction ring includes an annular skirt (outwardly angled side portion 78) made of a soft and flexible thermoplastic elastomer (TPE) material (i.e., suction ring is made of TPE, ¶ 0075) and located at a lower end of the suction ring (see fig. 3, ¶ 0079), including forming the annular skirt by injection molding (¶ 0075). 
Burba does not disclose that the annular skirt is formed using a texturized mold, wherein the annular skirt has a surface roughness value between 0.8 µm to 25 µm, and coating at least an inner surface of the skirt with medication.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for forming a patient interface device disclosed Burba and incorporate coating at least an inner surface of the skirt with medication as taught by Heitel ‘751. Doing so would allow the attachment ring to adhere to the anterior surface of the eye.
	Further, Mansfield teaches a method of forming a device with a surface roughness using a texturized mold (¶ 0105). 
While the device taught by Mansfield is not in the same field of endeavor as the claimed invention, the device taught by Mansfield is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is the need for a method of forming surface roughness and one skilled in the patient interface art trying to solve that problem would have looked in the eyedropper art as the eyedropper taught by Mansfield is comprised of a thermoplastic material that exhibits a surface roughness formed using a texturized mold; therefore, the device eyedropper by Mansfield is analogous art to the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Burba such that it includes forming the annular skirt by injection molding using a texturized mold. Texturized molds are known in the art as a suitable method of forming surface roughness, as suggested by Mansfield.
Further, Savage teaches a stent that has a drug coating. The stent further comprises a surface 
While the stent taught by Savage is not in the same field of endeavor as the claimed invention, it is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is the need to increase surface area for drug adhesion and one skilled in the drug adhesion art trying to solve that problem would have looked in the stent art as the stent taught by Savage similarly comprises a surface roughness of between 0.8 µm to 25 µm in order to increase surface area which maximizes drug loading capacity (¶ 0007); therefore, the stent taught by Savage is analogous art to the claimed invention.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Burba such that it comprises a surface roughness of between 0.8 µm to 25 µm as taught by Savage. Doing so increases the surface area of the annular skirt which can maximize structural integrity, drug loading capacity, and ability to deliver the drug (Savage, ¶ 0007).
Regarding claim 8, Burba modified with Heitel ‘751, Mansfield and Savage teach all of the elements of the current invention as stated above in claim 5 and Heitel ‘751 (Heitel ‘751 Annotated Fig. 5) further teaches that the skirt can be coated with a collagen-based material (¶ 0031) and the collagen-based material may further include pharmaceutical agents (¶ 0033). Further, Heitel ‘751 teaches that the collagen-based coat on the skirt serves to act as an adhesive for areas of the surface of the eye, such as the area beneath the eyelids, to adhere to stationary eyelid speculums (¶ 0025) which suggests that the method of forming a patient interface device comprises of further coating the outer surface of the skirt with medication. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of forming a patient interface device taught by Burba modified with Heitel ‘751, Mansfield and Savage and incorporate coating the outer surface of the skirt 
Regarding claim 10, Burba modified with Heitel ‘751, Mansfield and Savage teach all of the elements of the current invention as stated above in claim 5 and Heitel ‘751 (Heitel ‘751 Annotated Fig. 5) further teaches the medication includes one or more of: anti-inflammatory medication, antibiotic medication, numbing medication, lubricating medication, and anti-redness medication (¶ 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patient interface device taught by Burba modified with Heitel ‘751, Mansfield and Savage and incorporate one or more of anti-inflammatory medication, antibiotic medication, numbing medication, lubricating medication, and anti-redness medication. Doing so would allow the skirt to exhibit therapeutic properties.
Regarding claim 15, Burba modified with Heitel ‘751, Mansfield and Savage teach all of the elements of the current invention as stated above in claim 8. While Burba modified with Heitel ‘751, Mansfield and Savage do not teach that the second medication coated on the outer surface and the medication coated on the inner surface of the skirt are different medications, the outer surface and inner surface can be modified such that the medications are different medications and doing so would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the outer surface contacts the eyelid of the patient and the inner surface contacts the eye of the patient. Thus, the outer surface second medication can be one that aids in treating the eyelid during operation and the inner surface medication can be one that aids in treating the eye during operation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burba modified with Heitel ‘751, Mansfield and Savage as applied to claim 5 above, and further in view of Ianchulev et al. (Pub. No.: US 2016/0074220 A1), hereinafter Ianchulev.
Regarding claim 6, Burba modified with Heitel ‘751, Mansfield and Savage teach all of the elements of the current invention as stated above in claim 5 except for the coating step includes one of: 
Ianchulev teaches (Fig. 1) a device for use in ophthalmic surgery in which portions of the device are coated and the coating step includes one of: dip coating, sputter deposition, ultrasonic-spraying, and spin-coating (¶ 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming the patient interface device taught by Burba modified with Heitel ‘751, Mansfield and Savage and incorporate the coating step to include one of: dip coating, sputter deposition, ultrasonic-spraying, and spin-coating as taught by Ianchulev. Doing so would provide a coating step suitable for use with pharmaceutical agents.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burba modified with Heitel ‘751, Mansfield and Savage as applied to claim 5 above, and further in view of Hale et al. (Pub. No.: US 2007/0122353 A1), hereinafter Hale.
Regarding claim 7, Burba modified with Heitel ‘751, Mansfield and Savage teach all of the elements of the current invention as stated above in claim 5 except for the method further comprising, before the coating step: prepping the inner surface of the skirt to increase adhesion and retention of the medication. 
Hale teaches an analogous method for coating a surface with medication. Hale teaches that the method comprises of prepping the surface (i.e., cleaning) prior to the coating step (¶ 0362). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for forming the patient interface device taught Burba modified with Heitel ‘751, Mansfield and Savage and incorporate the prepping of the surface before the coating of the medication as taught by Hale. Doing so would ensure that the surface is free of any residual matter so that the coating adheres well to the surface. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burba modified with Heitel ‘751 and Savage as applied to claims 1 above, and further in view of Sybert et al. (Pub. No.: US 2010/0082072 A1), hereinafter Sybert.
Regarding claim 12, Burba modified with Heitel ‘751 and Savage teach all of the elements of the current invention as stated above in claim 1 except for the TPE material has a porosity of about 12-30%. 
Sybert teaches (fig. 1) a bone anchor (100) that has a porosity of about 12-30& (¶ 0126).
While the bone anchor taught by Sybert is not in the same field of endeavor as the claimed invention, the bone anchor taught by Sybert is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is the need for a suction ring skirt that better absorbs drug molecules when exposed and one skilled in the patient interface device art trying to solve that problem would have looked in the bone anchor art as the bone anchor taught by Sybert similarly has a porosity of about 12-30% in order to load the anchor with biologically active agents such as drugs (¶ 0126); therefore, the bone anchor taught by Sybert is analogous art to the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TPE material taught by Burba modified with Heitel ‘751 and Savage such that it has a porosity of about 12-30% as taught by Sybert. Doing so would allow the annular skirt to be loaded with the medication.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burba modified with Heitel ‘751 and Savage as applied to claim 1 above, in view of Kieslich et al. (Pub. No.: US 2015/0125701 A1), hereinafter Kieslich.
Regarding claim 14, Burba modified with Heitel ‘751 and Savage teach all of the elements of the current invention as stated above in claim 1 except for the annular skirt is made of a plasma-treated thermoplastic elastomer material. 

While the method taught by Kieslich is not in the same field of endeavor as the claimed invention, the method taught by Kieslich is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to improve surface adhesion of the medication to the skirt and one skilled in the surface adhesion art trying to solve that problem would have looked in the coating art as the surface taught by Kieslich is plasma-treated prior to coating; therefore, the surface taught by Kieslich is analogous art to the claimed invention.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the annular skirt comprised of TPE material taught by Burba modified with Heitel ‘751 and Savage such that it is plasma-treated as taught by Kieslich. Doing so improves adhesion (Kieslich ¶ 0017).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burba modified with Heitel ‘751, Mansfield and Savage as applied to claims 5 above, and further in view of Sybert.
Regarding claim 16, Burba modified with Heitel ‘751, Mansfield and Savage teach all of the elements of the current invention as stated above in claim 5 except for the TPE material has a porosity of about 12-30%. 
Sybert teaches (fig. 1) a bone anchor (100) that has a porosity of about 12-30& (¶ 0126).
While the bone anchor taught by Sybert is not in the same field of endeavor as the claimed invention, the bone anchor taught by Sybert is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TPE material taught by Burba modified with Heitel ‘751, Mansfield and Savage such that it has a porosity of about 12-30% as taught by Sybert. Doing so would allow the annular skirt to be loaded with the medication.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burba modified with Heitel ‘751, Mansfield and Savage as applied to claim 5 above, and further in view of Kieslich.
	Regarding claim 18, Burba modified with Heitel ‘751, Mansfield and Savage teach all of the elements of the current invention as stated above in claim 5 except for prior to coating, plasma-treating the annular skirt. 4
Kieslich teaches a surface that is plasma-treated prior to coating (¶ 0017). 
While the surface taught by Kieslich is not in the same field of endeavor as the claimed invention, the device taught by Kieslich is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to improve surface adhesion of the medication to the skirt and one skilled in the surface adhesion art trying to solve that problem would have looked in the coating art as the surface taught by Kieslich is plasma-treated prior to coating; therefore, the surface taught by Kieslich is analogous art to the claimed invention.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date  to be plasma-treated. Doing so improves adhesion (Kieslich ¶ 0017).
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Savage is cited to teach a stent with a surface roughness of between 0.8 µm to 25 µm (Savage, ¶ 0014). While the device of Savage is not thermoplastic elastomer, Burba was cited to teach a thermoplastic elastomer. Thus, the proposed modification of Burba and Savage provides the thermoplastic elastomer material with a surface roughness between 0.8 µm to 25 µm required by claims 1 and 5. Further, the device of Savage is cited to teach that it would be advantageous to provide a surface with roughness prior to coating (Savage, ¶ 0007). Thus, one of ordinary skill would have found it obvious to modify Burba with Savage as discussed above. 
Applicant further argues that the endovascular stent of Savage and a flexible skirt of a patient interface have fundamentally different requirements in terms of their mechanical properties and that the drug of Savage differs from that of a flexible skirt of a patient interface surface. However, as discussed above, the problem faced by the inventor is the need to increase surface roughness to provide increased surface area for drug adhesion and one skilled in the art trying to solve the problem faced by the inventor would have looked in the stent art as Savage similarly comprises a surface roughness of between 0.8 µm to 25 µm in order to increase surface area which maximizes drug loading capacity (¶ 0007). Therefore, the stent of Savage is pertinent to the claimed invention. 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Juan, Jr. et al. (US 2010/0036488 A1) teaches a lens that can comprise a surface roughness to aid in adherence of an adhesive to the lens (¶ 0357, ¶ 0539). Schaller (US 2014/0364789 A1) teaches an ophthalmic implant with a roughness (Table 1). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                         

/Adam Marcetich/Primary Examiner, Art Unit 3781